Citation Nr: 0208896	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  94-19 438	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
March 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran and his representative contend, in essence, that 
the veteran was assaulted and battered during service and 
developed PTSD as a result of this incident.  The Board 
remanded this case in July 1996 in an attempt to secure 
personnel records and references to this alleged in-service 
trauma. The records were obtained but failed to reveal any 
additional information regarding the incident.  The Board 
again remanded this case in March 1999 in an attempt to 
secure alternate information regarding the alleged assault, 
again to no avail.  The case has now been returned to the 
Board for adjudication.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  A chronic acquired psychiatric disorder was not present 
in service, a psychosis was not manifested within one year of 
the veteran's discharge from service, and any currently 
present acquired psychiatric disorder is not etiologically 
related to service.

3.  The veteran had no combat service and there is no 
credible supporting evidence corroborating the claimed in-
service stressor.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service, nor may a psychosis be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1131, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304 (1998); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000, 114 
Stat. 2096 (2000) (VCAA), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
was signed into law.  Besides eliminating the well-grounded-
claim requirement for benefits, this law heightened VA's duty 
to notify a claimant of the information necessary to 
substantiate the claim and clarified VA's duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  In August 2001 VA promulgated revised regulations to 
implement these changes in the law.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA and the 
implementing regulations are applicable to this claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

VA has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating his claim.  In the 
case of a claim for compensation benefits, the duty to assist 
also includes obtaining the veteran's service medical records 
and other records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts taken to obtain 
the records, and describe any further action to be taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

Additionally, there has been a change in the regulations 
regarding PTSD claims.  See 67 Fed. Reg. 10330-32 (2002) (to 
be codified at 38 C.F.R. § 3.304(f)(3)).  On March 7, 2002, 
38 C.F.R. § 3.304(f)(3) became effective.  This regulation 
provides that if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  The Board has determined that the veteran 
was properly informed of the requirements for establishing 
service connection for PTSD based in-service personal 
assault.  The RO has notified the veteran concerning the type 
of evidence that may be relevant in corroborating his 
statement regarding the occurrence of the alleged personal 
assault and developed the facts pertinent to the alleged 
physical assault.  The veteran was also informed of the 
evidence the RO had considered and its reasons for denying 
his claim.  In addition the RO has obtained all available 
medical records pertinent to the claim, and provided the 
veteran with a VA examination to determine the nature of his 
psychiatric disability.  After reviewing the claims file, the 
Board finds that there has been compliance with the 
assistance provisions set forth in the new law and 
regulations concerning the veteran's claim for service 
connection for an acquired psychiatric disorder, including 
PTSD.

In sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.

Factual Background.  The veteran served during peacetime in 
the United States Marine Corps.  Service medical records 
reveal no complaints, symptomatology, or findings indicative 
of PTSD, or other chronic acquired psychiatric disorder.  The 
medical records do reveal that the veteran was treated with 
Antabuse for continued alcohol dependence and abuse in 
service.  

The service personnel records reveal that the veteran entered 
service in March 1980 and was transferred overseas to Japan 
in September 1980.  The veteran was the subject of 
nonjudicial punishment on 3 occasions during March and May 
1981.  The offenses include sleeping on duty on March 31, 
1981; disrespect to a noncommissioned officer, unlawfully 
striking a civilian employee at the enlisted men's club, and 
being drunk and disorderly in public on May 8, 1981; and 
disobeying orders by drinking beer in his barracks while in a 
restricted status on May 30, 1981.

Medical records from the Loma Linda VA Medical Center dated 
from 1989 to 1991 were associated with the claims folder.  
When the veteran was seen in May 1989, it was reported that 
he had been drinking since age 5.  These records show that 
the veteran had a history of treatment for alcohol and 
substance abuse.  Specifically, the veteran reported abusing 
alcohol and sniffing paint.  From June to July 1989, he was 
in an inpatient drug and alcohol rehabilitation unit at a VA 
facility.  No diagnosis of PTSD was made during that period.

In July 1991, the appellant filed a claim for service 
connection for various conditions including spasms secondary 
to an aggravated assault by 2 senior noncommissioned officers 
which allegedly occurred in 1981 or 1982.

In a September 1991 VA psychiatric examination, the veteran 
reported being given a general under honorable conditions 
discharge because of 3 nonjudicial punishments.  His 1989 VA 
hospitalization for the alcohol and drug program was noted.  
He was recently admitted to the County Hospital after he had 
gone "berserk" under the influence of alcohol.  He 
continued to drink a six pack a day, but felt he could stop 
at anytime.  He had had 3 DWIs and a history of blackouts.  
He did not have a drivers license.  He denied using 
amphetamines since his 1989 hospitalization.  The veteran 
believed that his main difficulty was that while stationed in 
Japan he was assaulted by 2 NCO'S.  They entered his room 
picked him up, and threw him on the floor kicking and 
stomping him.  He was not seen by any doctors and did not 
press charges at that time.  He was extremely upset by this 
incident and believed he should be considered disabled 
because of it.  This had made him more disrespectful and 
violent.  He felt the Marine Corps cheated him and robbed him 
of his innocence.  He described depressive symptomatology, 
feelings of hopelessness and vague suicidal ideations.  The 
examiner noted that he described the criteria for a diagnosis 
of paranoid personality.  The examiner noted that the veteran 
arrived on time, and was appropriately dressed and groomed.  
He was oriented in all spheres, affect was flattened, he did 
not smile or laugh at any time, mood was of underlying 
hostility, and memory was grossly intact.  There was no 
evidence of thought disorder.  He denied delusions and 
hallucinations, but showed evidence of paranoid ideation.  
Insight and judgment was fair.  Alcohol dependence, 
amphetamine history, and paranoid personality disorder were 
diagnosed.

In a statement dated in August 1992 the veteran provided the 
following information:

In approximately late 1981 or 1982 I was 
a victim of aggrevated (sic) assault and 
batterty (sic) to commit great bodily 
harm which was commited (sic) by some of 
my fellow servicemen.  I believe that an 
order was given by some higher up to have 
me attacked viciously.  I did not go for 
any type of medical treatment at sick 
bay, because I was entirely too proud to 
see a doctor about it.  I was knocked 
unconscious for a many many hours, 
because I did not come to until the late 
evening hours and I had been attacked in 
the early morning hours at reveille.  I 
had a headache for more than a month, it 
especially hurt whenever I would put on 
my dress blues cover.  Although I did 
make many complaints to others, they were 
not to medical personnel.

By rating action in March 1993 service connection for a 
mental disorder was denied.  In making that determination the 
RO noted that service records were silent as to any assault 
and battery.

The veteran requested and was scheduled for a Travel Board 
hearing in March 1994 and for a personal hearing at the RO in 
September 1994.  In both cases he failed to report for his 
hearings.

The Board remanded this case in July 1996 in an attempt to 
secure military personnel records to try and find reference 
to the alleged assault.  Additional records were obtained 
from the service but they did not reveal any additional 
information regarding the alleged assault.

A June 1998 VA psychiatric examination report reflects that 
the veteran reported that he was assigned to Japan for 2 
years and 5 months.  His specialties were rifleman and 
military security police.  He reported some disciplinary 
problems including 3 incidents of nonjudicial punishment.  
These included assault, sleeping on post, and a 3rd which he 
could not remember.  He stated that he should have been 
acquitted in all 3 cases.  He left the military because he 
thought there was no future there for minorities.  While in 
Japan, he was confronted by demonstrators and protesters.  
His main stressor was the aggravated assault by other 
servicemen in 1982.  He was very fixated on the fact that the 
military never adequately investigated the alleged abuse.  He 
did not report it to the appropriate authorities because, "I 
was shy, really shy."  He had been married since 1994.  His 
wife was deaf.  They had 4 children, one of whom died of 
SIDS.  He had some difficulty with anger and frustration 
which jeopardized his marriage.  He started drinking alcohol 
in 1981, and reported treatment at the VAMC in 1989.  He 
currently consumed about 3 beers on Sunday.  He experimented 
with marijuana in 1978 and LSD in 1987.  He used Speed from 
1986 to 1992 and admitted that he was addicted.  He reported 
allergies which led to some dizziness and he may have had 
some head injuries perhaps associated with the assault in 
service.  He was treated in a substance abuse rehabilitation 
program in 1989, and at a county hospital in 1989 or 1990 for 
exploding in rage.  He believes this was alcohol related.  He 
denied psychiatric treatment in service.  The examiner noted 
that review of the claims file reflects alcohol treatment at 
the VAMC.  He was also seen in May 1989 and diagnosed with 
polysubstance abuse.  He had 3 DUIs in 1983, 1984, and 1987.  
He was jailed twice over weekends then once for 4 months.  He 
reported 10 jobs since service.

The examiner noted the veteran was casually but appropriately 
dressed, alert, and oriented.  There was no suggestion of 
exaggeration of symptoms.  Speech was soft, with a normal 
rate, rhythm, and latency.  He was goal directed, concrete, 
and at times overly elaborate.  No peculiarities of motor 
movement were noted.  He denied past suicide attempts and 
present suicide ideation; and past homicidal behavior.  
Sometimes he briefly considered harming those who assaulted 
him in the past.  But denied that he would act on such 
thoughts.  There was evidence of paranoia.  He denied any 
clear auditory, visual, or olfactory hallucinations.  His 
immediate recall and remote memory were grossly within normal 
limits.  The following diagnoses were offered:

Axis I - PTSD, chronic; alcohol 
dependence in sustained partial 
remittance; amphetamine dependence in 
sustained full remittance per patient

Axis II - Personality personalty traits 

Axis IV - severity of psychosocial 
stressors-moderate - alleged assault, new 
job in December 1997, some marital 
distress

Axis V - GAF 51 

The examiner noted that the veteran reported symptoms 
consistent with a diagnosis of PTSD if his stressors could be 
verified.  "Review of the C-file indicates that the service 
records are negative for assault; however, the assault he 
alleged occurred is not outside the realm of possibility and 
may have occurred."

The examiner opined that if the veteran's stressors could be 
verified, his history and symptoms were consistent with the 
diagnosis of PTSD.  He reported his amphetamine dependence 
was in sustained full remission and that he engaged in 
controlled use of alcohol.  It was impossible to verify his 
perception that alcohol was not a problem in his life.  He 
also had some paranoid personality traits whose onset he 
identified at the time of the alleged assault.  Because the 
PTSD disorder and paranoid traits co-existed, it was 
impossible to tease out the degree each contributed to the 
GAF.  However his paranoia focused largely on the assault and 
was not pervasive in a large variety of contexts.  His 
symptoms led to some misunderstandings with co-workers and 
supervisors and contributed to marital stress.

The Board in March 1999 remanded the case to ensure that the 
veteran was informed of all of the type of collateral 
evidence which could be used as evidence to verify the 
alleged assault and battery in service.  The RO was directed 
to advise the veteran of the potential alternative or 
collateral sources for supporting evidence regarding the 
assault he alleged occurred in service.  By a letter dated in 
August 1999 the RO requested the veteran to provide his 
personal description of the traumatic event and of subsequent 
changes in his behavior.  The RO also advised the veteran 
that records from civilian authorities and statements from 
other people who knew of the event, to include anyone he may 
have told about the event, should be submitted.

In a statement dated in October 1999, the veteran stated that 
on or about April 8, 1981, he was the victim of the assault.  
He provided additional details concerning the alleged 
assault.

Since the veteran provided additional details concerning the 
alleged assault, the RO requested additional records from the 
service department, to include copies of the veteran's 
complete personnel file.  In October 2000 additional records 
were obtained from the service department, including copies 
of the veteran's personnel records which did not reveal any 
additional information regarding any alleged assault.

Statutory and Regulatory Criteria.   Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military, 
naval or air service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days, and a psychosis becomes 
manifest to a degree of 10 percent within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 67 Fed. Reg. 10330-
10332 (March 7, 2002) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

As an initial matter, the Board notes that during the 
pendency of this claim, the applicable criteria for service 
connection for PTSD, 38 C.F.R. § 3.304(f), were amended on 
June 18, 1999, and made effective to March 7, 1997.  See 64 
Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (2001)).  The criteria were again amended 
effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 (March 
7, 2002).

The amendment effective as of March 1997 purports to 
essentially restate the three essential elements previously 
in effect.  The Board finds that the outcome would be the 
same under either version, and both versions of 38 C.F.R. 
§ 3.304(f) will be considered.  Under the old or pre-
amendment regulation, service connection for PTSD required 
(i) a current, clear medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (ii) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (iii) medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998).  Under the 
new regulation, service connection for PTSD requires (i) 
medical evidence diagnosing PTSD, (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2001).  

The amendment effective as of March 7, 2002, concerns the 
type of evidence that may be relevant in corroborating a 
veteran's statement regarding the occurrence of a stressor in 
claims for service connection for PTSD resulting from 
personal assault.  See 38 C.F.R. § 3.304(f)(3).  These 
changes were made to ensure that VA does not deny claims 
based on personal assault simply because the claimant did not 
realize that certain types of evidence may be relevant to 
substantiate his or her claim.  Of note, the amended 
regulation requires that VA not deny PTSD claims based on 
personal assault without first advising claimants that 
evidence from sources other than the veteran's service 
records may help prove the stressor occurred.  

Analysis.  The Board notes that the RO provided the veteran 
with a letter dated in August 1999 substantially complying 
with the new regulation.  Specifically, the RO asked the 
veteran to provide a description of the traumatic event and 
of subsequent changes in his behavior.  The RO also asked the 
veteran to identify additional sources of information 
concerning the incidents, and provided examples of sources 
such as crisis centers, counseling facilities, health 
clinics, roommates, family member, chaplain, clergy, or a 
service buddy.  He was also asked if he had reported the 
incident to military or civilian authorities, and asked if he 
had exhibited a number of signs and symptoms as a result.  
The RO informed the veteran that any additional information 
he could submit to substantiate his claim would be helpful.  
Therefore, the Board finds that the May 2001 letter satisfied 
the mandates of the amended 38 C.F.R. § 3.304(f).

Next, the Board notes that the veteran had no combat service.  
He maintains that he developed PTSD because he was assaulted.  
He initially reported that he was assaulted in late 1981 or 
1982, but he recently reported that the assault happened on 
April 8, 1981.

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition as 
well as credible supporting evidence that the claimed in-
service stressor actually occurred.  38 C.F.R. § 3.304.  The 
veteran has been diagnosed with PTSD.  Nevertheless, the 
veteran's claim must fail because there is no evidence, other 
than the veteran's statements, that the claimed in-service 
stressor actually occurred.  If the "claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by 'credible 
supporting evidence'."  Cohen v. Brown, 10 Vet. App. 128, 
142 (1997) (emphasis added).  There must be "credible 
supporting evidence" that the claimed in-service stressor 
actually occurred.

The veteran is not shown to have engaged in combat with the 
enemy and there is no evidence to support the veteran's 
assertions as to his claimed stressor.  The veteran has 
stated that he did not seek medical attention for injuries 
sustained as a result of the alleged assault and the service 
medical records contain no evidence to support the veteran's 
allegations as to the assault.  The service medical records 
reveal that in October 1981 the veteran was prescribed 
Antabuse for alcohol abuse and that in November 1981 he was 
ordered to participate in an alcohol rehabilitation program.

Several attempts were made to confirm the veteran's 
stressors, including seeking additional information from the 
veteran so that the claimed incidents could be researched.  
However, no service records or other evidence was obtained to 
support the veteran's account of the assault.  The veteran 
has indicated that he did not report the assault so that it 
would be recorded in official military records.  The veteran 
has not provided any evidence from any alternative source 
which would tend to support his assertions as to the assault.  
He has not provided a description of subsequent changes in 
his behavior which would be indicative of an assault.  The 
offenses for which he received nonjudicial punishment began 
before the alleged assault and his use of alcohol also 
predated the alleged assault.  Therefore, the Board finds 
that there is no evidence to support the veteran's 
allegations as to his in-service stressor.  As no 
corroborating supporting evidence to verify the claimed 
stressor is of record, the Board finds that the veteran's 
claim fails as to this essential element.

In sum, based on the evidence of record, the veteran did not 
engage in combat and the only evidence of the in-service 
stressor claimed by the veteran consists of the veteran's own 
uncorroborated statements.  Thus, the Board concludes that 
there is no credible supporting evidence that the claimed in-
service stressors actually occurred.  Absent credible 
supporting evidence that the claimed in-service stressor 
actually occurred, an essential element for a grant of 
service connection for PTSD is not established.  
38 C.F.R. § 3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran was also found to have paranoid personality 
traits, however a personality disorder is not a disease or 
injury for VA compensation purposes.  38 C.F.R. § 3.303(c).  
Service medical records are negative for evidence of any 
acquired psychiatric disorder.  There is no medical evidence 
of any acquired psychiatric disorder until many years after 
the veteran's discharge from service.  The first evidence 
suggesting a diagnosis of an acquired psychiatric disability 
is the June 1998 VA examination.  There is no indication in 
the medical evidence that the veteran currently has an 
acquired psychiatric disorder which is etiologically related 
to his military service.

In light of the above, the Board must conclude that service 
connection is not warranted for psychiatric disability.  In 
reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

